Affirmed and Memorandum Opinion filed October 27, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00395-CV

                  IN THE INTEREST OF L.A.M., A CHILD

                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-02316J

                 MEMORANDUM                      OPINION


      Appellant T.A.H. (“Mother”) appeals the trial court’s final decree
terminating her parental rights and appointing the Department of Family and
Protective Services (“the Department”) as sole managing conservator of her child
L.A.M. (“Lucy”).1 On appeal Mother challenges the legal and factual sufficiency
of the evidence to support (1) the predicate grounds under which her parental rights




      1
       We use pseudonyms to refer to appellant and her child in this case. See Tex.
Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
were terminated, and (2) the finding that termination was in Lucy’s best interest.
We affirm.2

                I.     FACTUAL AND PROCEDURAL BACKGROUND

      A. Pretrial Removal Affidavit

      On October 9, 2014, the Department received a referral alleging neglectful
supervision of Lucy by her alleged father, A.M., Jr. (“A.M.”).3 According to the
referral, A.M. physically assaulted Mother in the family’s vehicle while Lucy, who
was two months old at the time, was present. During an argument over gas money,
A.M. slapped Mother and pulled her hair while threatening to remove her from the
vehicle. Mother moved into the backseat of the vehicle near Lucy, and A.M.
continued to assault her. Mother stated that A.M. began to “punch and pull her”
while she held Lucy. A.M. began to choke Mother, who said she started to lose
consciousness and could not breathe. The Houston Police Department was
contacted, but A.M. fled the scene before officers arrived. Mother had visible signs
of injury. Lucy, however, did not sustain any injuries during this altercation.

      According to Mother, A.M. had assaulted her a few days prior to this
incident in the home. Although Mother attempted to escape from A.M., he dragged
her back into the house. Mother sustained a bruise on her arm. Again, Lucy was
present during this incident.

      Jessica Abbott, an investigative caseworker for the Department, attempted to
contact Mother repeatedly following the referral of her case. On October 20, 2014,
Abbott contacted law enforcement to perform a welfare check on Lucy. Law

      2
         The trial court also terminated the parental rights of Lucy’s unknown father
during the same proceeding.
      3
          On December 15, 2015, the trial court granted the Department’s motion for
partial nonsuit as to A.M.

                                          2
enforcement reported that Lucy appeared healthy and that Mother had no visible
marks or bruises.

      Subsequently, Abbott met with Mother, who stated she was on probation for
committing aggravated assault and evading arrest when she was 17 years old.
According to Mother, she had been in a previous relationship that involved
domestic violence. Mother minimized the domestically violent incident with A.M.,
whom she reported had been arrested.

      Mother signed a Child Safety Plan in which she agreed to be protective of
Lucy, to prohibit contact between A.M. and Lucy, and to reside in the home of
Lucy’s maternal grandfather, C.H. (“Grandfather”).

      Abbott also spoke with Mother’s probation officer, Lisa Smith. Smith
reported that Mother is part of her “high risk” caseload and that she has repeatedly
advised Mother that her living situation with A.M. is unsafe. Smith also warned
Mother that if A.M. is affiliated with a gang, Mother would be violating the terms
of her probation.

      On November 12, 2014, Abbott again requested a welfare check on Lucy
after repeatedly attempting to contact the family.

      Shortly thereafter, Mother’s case was transferred to the Family Based Safety
Services unit. Caseworker Tonya Kinard met with Mother who reported that she
was not getting along with Grandfather. Mother expressed a desire to move in with
A.M.’s mother.

      Mother’s case was then reassigned to caseworker Susie Sims, who met with
Mother and Lucy for an assessment. During the assessment, Mother denied any
domestic violence. Mother repeated her desire to move in with A.M.’s parents and
stated she wanted to continue her relationship with A.M. Sims also met with A.M.

                                          3
at the Harris County Jail for an assessment. A.M. denied any domestic violence
and also expressed his desire to continue a relationship with Mother.

      In January 2015, in an attempt to effectuate Mother’s desired living
situation, Sims met with A.M.’s mother, father, and sister to conduct a home study.
The home was determined to be unsafe, however, because A.M. would have easy
access to Mother and Lucy upon his release from jail. A.M. was planning to move
in with his parents following his release.

      On the same day as the home study, Sims also spoke with Mother’s
probation officer. According to the probation officer, Mother was not in
compliance with her probation because she had failed to pay probation fees and
court fees as well as failed to perform any community service.

      On January 8, 2015, Mother signed a Child Safety Plan in which she agreed
to prohibit unsupervised contact between A.M. and Lucy, to continue residing with
Grandfather, to be protective of Lucy, and to participate in an assessment as well
as counseling. Sims met with Mother to emphasize the seriousness of her situation
and to explain the consequences of not complying with her services.

      Subsequently, Sims received a Psychosocial Report following Mother’s
assessment. The report recommendations for Mother included parenting classes,
individual therapy, identifying a plan and resources to help her care for Lucy, and
to abstain from “despairing conversation” and physical contact with A.M.

      On January 31, 2015, A.M. was released from jail. Following his release,
A.M. assured Sims that he wanted to participate in Family Based Safety Services.
However, A.M. later stated he had started working and could not participate in the
services.



                                             4
         In March 2015, Mother’s counselor reported that Mother was not responding
to telephone calls and had missed three scheduled counseling sessions. Sims went
to meet Mother for a scheduled visit at home, but Mother was not there. According
to a relative, Mother and Lucy had not been at the house for a “number of days.”
The following day Sims tried to meet Mother for another scheduled visit. Again,
Mother was not at home.

         On April 6, 2015, Sims went to meet Mother for a scheduled visit, and,
again, Mother did not show. Sims spoke with Grandfather who said he did not
know where Mother was, but she and Lucy were not staying at the house every
night.

         On April 9th and 10th, Sims attempted to schedule a family team meeting
with Mother, but Mother was “resistant, uncooperative, and non-committal.” Sims
tried to schedule the meeting again a few days later. However, Mother became
agitated and started screaming at Sims that she was interfering with Mother’s
ability to raise Lucy.

         On April 14, 2015, the Department filed its original petition for termination
of the parents’ rights to Lucy, alleging termination was warranted with regard to
Mother because she:

             knowingly placed or knowingly allowed the child to remain in
              conditions or surroundings which endanger the physical or
              emotional well-being of the children, pursuant to
              §161.001(b)(1)(D), Texas Family Code;
             engaged in conduct or knowingly placed the child with persons
              who engaged in conduct which endangers the physical or
              emotional well-being of the children, pursuant to
              §161.001(b)(1)(E), Texas Family Code;
             constructively abandoned the child who has been in the
              permanent or temporary managing conservatorship of the

                                           5
             Department of Family and Protective Services or an authorized
             agency for not less than six months and: (1) the Department or
             authorized agency has made reasonable efforts to return the
             children to the mother; (2) the mother has not regularly visited
             or maintained significant contact with the children; and (3) the
             mother has demonstrated an inability to provide the children
             with a safe environment, pursuant to §161.001(b)(1)(N), Texas
             Family Code; and
          failed to comply with the provisions of a court order that
           specifically established the actions necessary for the mother to
           obtain the return of the child who has been in the permanent or
           temporary managing conservatorship of the Department of
           Family and Protective Services for not less than nine months as
           a result of the child’s removal from the parent under Chapter
           262 for the abuse or neglect of the children, pursuant to
           §161.001(b)(1)(O), Texas Family Code.


      B. Trial

      Trial was scheduled to commence on March 31, 2016. However, Mother
was unable to appear because she was in jail following a probation violation.
Subsequently, trial to the court was held on April 21, 2016.

             1. Documentary evidence

      At trial, before any witness testimony, the Department introduced the
following into evidence without objection: the citation for service on Mother; a
certificate containing jurisdiction to demonstrate that Lucy had not been the subject
of a suit affecting the parent-child relationship in which a judgment was entered on
or after January 1, 1974; a certificate of paternity registry search to establish that
no notice of intent to claim paternity had been filed; Lucy’s birth certificate;
Mother’s results from three separate drug tests; and a copy of Mother’s evaluation
from the Children’s Crisis Care Center. The evidence showed that Mother tested
positive for illegal drug use in April 2015, June 2015, and September 2015. The

                                          6
evidence further showed that Mother participated in a family evaluation at the
Children’s Crisis Care Center in May 2015. The evaluation report included a
complete recitation of the pretrial removal affidavit. The report further revealed
Mother’s self-reported history of drug abuse since the age of fifteen. According to
the report, Mother confirmed her criminal history but refused to discuss the
charges. Although the clinician noted Mother’s multiple strengths, including
expressing her love and commitment for Lucy, the clinician expressed concerns
about Mother’s failure to recognize the seriousness of the Department’s
involvement as well as Mother’s denial and/or minimization about the impact of
substance abuse on her life. According to the report, Mother’s addiction issues
interfere with her ability to make clear decisions and to respond appropriately to
Lucy’s needs.

             2. Testimony

      At trial, the Department’s caseworker, Cheryl Craver, testified that in
addition to A.M., another individual, T.E., was named as Lucy’s alleged father in
this case. Both A.M. and T.E. were eliminated as Lucy’s biological parent,
however, following DNA testing.

      Craver testified that the Department became aware of Lucy following a
referral of neglectful supervision in a domestic violence case. The case was
initially placed in Family Based Safety Services but was later transferred because
Mother was not cooperative. The Department provided Mother with a family plan
of service. Mother partially complied with her service plan by completing a
substance abuse assessment and a psychological evaluation but, according to
Craver, failed to complete all of the services on her plan.

      Craver testified that Mother was on probation when the case was referred to
the Department and failed to comply with the terms of her probation. Mother’s
                                          7
probation officer had contacted Craver to report that Mother was engaging in
illegal activities and was in a relationship with a known drug felon.

      Craver stated that Mother had submitted to drug tests during the pendency of
this case and tested positive for marijuana and cocaine on at least three occasions.
Craver believed that Mother’s continued drug use during the case as well as her
involvement with the criminal justice system posed a danger to Lucy. Craver
testified that Mother’s visitations with Lucy were stopped at one point due to
Mother’s criminal activity. An investigator in the probation department contacted
Craver to express concerns about Mother visiting with Lucy. Subsequently, the
Department decided it was in Lucy’s best interest to cease visitations from Mother.

      Craver testified that Mother was offered services prior to the initiation of the
instant suit but failed to complete her services, despite having more than a year in
which to do so. In light of Mother’s failure to comply with the court-ordered
family service plan as well as her continued drug use, the Department was seeking
termination of Mother’s parental rights.

      At the time of trial, Lucy was two years old and had been living in a
potentially adoptive foster home for several weeks. Craver testified that Lucy had
been visiting with the foster parents prior to her placement and that a bond had
been formed.

      Craver also stated that Mother had not visited Lucy since December.
Initially, Mother simply stopped contacting Craver about visitations. At the time of
trial, Mother was unable to visit because she was incarcerated.

      Craver testified that she had contacted both Lucy’s maternal grandmother
(“Grandmother”) and Grandfather regarding potential placement of Lucy. The
Department conducted a home study of Grandfather’s home, but it was not


                                           8
approved because his daughter, who has a criminal history, was living there and his
work schedule as a truck driver required him to be absent from the home often.

      A home study on Lucy’s maternal grandmother, who lived in Missouri, was
attempted as well through the Interstate Compact on the Placement of Children
However, the home study was denied because Grandmother refused to complete all
of the required paperwork as well as provide fingerprints, and ultimately declared
that she was no longer interested in doing a home study. According to Craver,
Grandmother understood why the home study was denied but did not believe
Mother’s parental rights should be terminated. Although Grandmother stated that
she wanted to keep Lucy until she could be reunited with Mother, she was
unwilling to adopt Lucy.

      Craver stated that she offered visits to the grandparents at the previous court
hearing. They had a visit with Lucy at that time but were ready to leave after
approximately twenty minutes. Craver was uncertain about whether either
grandparent had a relationship with Lucy.

      Craver testified that she believed the Department exhausted all reasonable
efforts to place Lucy with a relative and that it was in Lucy’s best interest to
remain in her foster home so that she could be adopted.

      On cross-examination Craver stated that Mother had completed her domestic
violence classes, anger management classes, and parenting classes. Mother’s visits
throughout the case were inconsistent, but she remained in contact with Craver,
appeared at all court hearings, and emphasized from the beginning that she wanted
to keep Lucy. After she started her services, however, Mother went to jail.
According to Craver, Mother had been in jail since at least February.




                                         9
      Child Advocate LeJoi Toliver testified as well, recommending termination
of Mother’s rights and that Lucy remain in her current placement. Toliver had an
opportunity to speak with both Grandfather and Grandmother regarding the
potential placement of Lucy. Toliver expressed concerns that Grandfather would
not be “consistently protective” and might return Lucy to Mother. Toliver believed
that Grandfather had a relationship with Lucy. Grandmother, however, had lived
out of the state since Lucy was born. Toliver also expressed concerns that if Lucy
was placed with Grandmother, Grandmother might return Lucy to Mother.
Although Toliver explained her concerns to Grandmother about Mother’s ability to
parent, Grandmother did not understand why Lucy could not be returned to
Mother.

      Mother also testified on her own behalf. Mother had been in an Intermediate
Sanction Facility since March 18, 2016. Mother testified that she did not
understand that the Department was seeking to terminate her parental rights. Based
on the paperwork she received, Mother believed the Department was seeking
reunification.

      Mother acknowledged that an important step in achieving reunification
would be remaining drug-free but conceded that she continued to use drugs during
the pendency of the case. Mother also recognized that using drugs was a violation
of her probation but said she asked for help. Mother agreed that engaging in the
use of marijuana and cocaine was not good parenting but stated that she never used
drugs around Lucy.

      On cross-examination Mother explained that she previously asked if she
could seek treatment at Bonita House and bring Lucy with her. According to
Mother, that option was not approved by probation, so “that’s why they locked
[her] up to put [her] in their own rehab for themselves.” Mother anticipated being

                                       10
released from the in-custody treatment facility on September 18, 2016, and her
plan was to “get out, stay clean, to finish [her] probation on adjudification (sic), to
get it expunged and to get a job.” Mother asked the court to refrain from
terminating her parental rights and to allow her more time to work her services.

      Regardless of the court’s decision on termination, Mother stated that she
wanted Lucy placed with Grandfather or, alternatively, Grandmother. Mother had
been in contact with Grandfather for months about taking care of Lucy. Mother
stated Grandfather had always been willing to take Lucy. Mother also stated that
she was willing to do anything necessary to have Lucy placed with family.

      Finally, Grandfather testified that he had wanted Lucy placed with him since
initial concerns were raised about Mother being able to take care of Lucy.
Grandfather stated he had been in constant communication with the Department.
Grandfather testified that he no longer had any adult children living with him and
that only his older brother lived in the house. Grandfather stated that he would quit
one of his two jobs in order to care for Lucy. His new schedule would allow him to
have nights off, and he would arrange for Lucy to be in daycare. Grandfather
testified that he had no criminal history and that he could afford to raise Lucy until
she was eighteen.

      Following arguments by counsel, the court determined Mother’s parental
rights should be terminated and appointed the Department as sole managing
conservator. On April 28, 2016, the trial court signed a final decree for termination
pursuant to the predicate findings under Family Code sections 161.001(b)(1)(E),
(O), and (P) as well as a finding that termination of the parental rights was in
Lucy’s best interest.




                                          11
                                   II.   ANALYSIS

      In her first three issues Mother argues the evidence is legally and factually
insufficient to support the termination finding under sections 161.001(b)(1)(E),
(O), and (P) of the Texas Family Code. Parental rights can be terminated upon
proof by clear and convincing evidence that (1) the parent has committed an act
prohibited by section 161.001(b)(1) of the Family Code; and (2) termination is in
the best interest of the child. Tex. Fam. Code Ann. § 161.001(b)(1), (2); In re
J.O.A., 283 S.W.3d 336, 344 (Tex. 2009).

      A. Standard of Review

      Involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985);
In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—Houston [14th Dist.] 2012, no
pet.). Although parental rights are of constitutional magnitude, they are not
absolute. In re C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“Just as it is imperative for
courts to recognize the constitutional underpinnings of the parent-child
relationship, it is also essential that emotional and physical interests of the child
not be sacrificed merely to preserve that right.”).

      Due to the severity and permanency of the termination of parental rights, the
burden of proof is heightened to the clear-and-convincing-evidence standard. See
Tex. Fam. Code Ann. § 161.001; In re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002).
“Clear and convincing evidence” means “the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of
the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007 (West
2014); J.F.C., 96 S.W.3d at 264. This heightened burden of proof results in a
heightened standard of review. In re C.M.C., 273 S.W.3d 862, 873 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).
                                          12
       In reviewing the legal sufficiency of the evidence in a termination case, we
must consider all the evidence in the light most favorable to the finding to
determine whether a reasonable fact finder could have formed a firm belief or
conviction that its finding was true. See J.O.A., 283 S.W.3d at 344; J.F.C., 96
S.W.3d at 266; C.H., 89 S.W.3d at 25. We assume the fact finder resolved disputed
facts in favor of its finding if a reasonable fact finder could do so, and we disregard
all evidence a reasonable fact finder could have disbelieved. J.O.A., 283 S.W.3d at
344; J.F.C., 96 S.W.3d at 266.

       In reviewing the factual sufficiency of the evidence, we consider and weigh
all of the evidence, including disputed or conflicting evidence. J.O.A., 283 S.W.3d
at 345. “If, in light of the entire record, the disputed evidence that a reasonable fact
finder could not have credited in favor of the finding is so significant that a fact
finder could not reasonably have formed a firm belief or conviction, then the
evidence is factually insufficient.” Id. We give due deference to the fact finder’s
findings and we cannot substitute our own judgment for that of the fact finder. In
re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The fact finder is the sole arbiter
when assessing the credibility and demeanor of witnesses. Id. at 109.

       B. Predicate Termination Grounds

       Mother concedes the legal and factual sufficiency of the evidence to support
termination of her parental rights under subsection (P).4 Because the judgment

   4
    Section 161.001(b)(1)(P) of the Family Code provides for termination of the parent-
   child relationship based on a finding by clear and convincing evidence that the parent:
          (P) used a controlled substance, as defined by Chapter 481, Health and Safety
          Code, in a manner that endangered the health or safety of the child, and:
               (i) failed to complete a court-ordered substance abuse treatment program;
          or

                                           13
could be upheld on this unchallenged ground, we uphold the judgment concerning
the statutory grounds for termination and do not address Mother’s arguments as to
(E) or (O). See In the Interest of N.S., 14-15-00601-CV, 2015 WL 9240920, at *3
(Tex. App.—Houston [14th Dist.] Dec. 15, 2015, no pet.) (mem. op.).
Accordingly, we overrule Mother’s first three issues.

      C. Best Interest of the Child

      In her fourth issue Mother challenges the legal and factual sufficiency of the
evidence to support the trial court’s finding that termination of her parental rights
is in Lucy’s best interest. A strong presumption exists that the best interest of the
child is served by keeping the child with the child’s natural parent, and the burden
is on the Department to rebut that presumption. In re U.P., 105 S.W.3d 222, 230
(Tex. App.—Houston [14th Dist.] 2003, pet. denied). Proof of acts or omissions
under section 161.001(b)(1) is probative of the issue of the child’s best interest.
The factors the trier of fact may use to determine the best interest of the child
include: (1) the desires of the child; (2) the present and future physical and
emotional needs of the child; (3) the present and future emotional and physical
danger to the child; (4) the parental abilities of the persons seeking custody; (5) the
programs available to assist those persons seeking custody in promoting the best
interest of the child; (6) the plans for the child by the individuals or agency seeking
custody; (7) the stability of the home or proposed placement; (8) acts or omissions
of the parent that may indicate the existing parent-child relationship is not
appropriate; and (9) any excuse for the parents’ acts or omissions. Holley v.
Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); U.P., 105 S.W.3d at 230; see also


             (ii) after completion of a court-ordered substance abuse treatment program,
             continued to abuse a controlled substance.

     Tex. Fam. Code Ann. § 161.001(b)(1)(P).
                                          14
Tex. Fam. Code Ann. § 263.307(b) (West 2014) (listing factors to consider in
evaluating parents’ willingness and ability to provide the child with a safe
environment). A finding in support of “best interest” does not require proof of any
unique set of factors, nor does it limit proof to any specific factors. See Holley, 544
S.W.2d at 371–72.

      We begin with the presumption that Lucy’s best interest is served by
keeping her with her natural parent. See In re D.R.A., 374 S.W.3d 528, 533 (Tex.
App.—Houston [14th Dist.] 2012, no pet.). We also presume that prompt and
permanent placement of the child in a safe environment is in the child’s best
interest. See Tex. Fam. Code Ann. § 263.307(a).

             1. Needs of and Danger to the Child

      A parent’s drug use supports a finding that termination is in the best interest
of the child. See In re M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth 2007,
no pet.). The factfinder can give “great weight” to the “significant factor” of drug-
related conduct. In re K.C., 219 S.W.3d 924, 927 (Tex. App.—Dallas 2007, no
pet.); see also In re B.G., No. 14–14–00729–CV, 2015 WL 393044, at *7 (Tex.
App.—Houston [14th Dist.] Jan. 29, 2015, no pet.) (mem. op.) (considering a
parent’s criminal and drug histories in affirming the decision that termination was
in the best interest of a child). Mother’s longstanding history of illegal drug use
evinces a course of conduct that a factfinder reasonably could conclude endangers
Lucy’s well-being. The record reflects Mother continued to abuse drugs after the
instant case was initiated and was confined to an in-custody drug treatment facility
at the time of trial. Accordingly, this factor weighs in favor of the trial court’s
finding.




                                          15
                2. Stability of the Home and Mother’s Compliance with Service
                   Plan
       In determining the best interest of the child in proceedings for termination of
parental rights, the trial court may properly consider that the parent did not comply
with the court-ordered service plan for reunification with the child. See In re
E.C.R., 402 S.W.3d 239, 249 (Tex. 2013). Although Mother’s service plan was not
admitted into evidence or made part of the clerk’s record on appeal, Department
caseworker Craver testified that Mother failed to complete her family plan of
service successfully.5 See In re A.A.F.G., No. 04–09–00277–CV, 2009 WL
4981325, at *3 (Tex. App.—San Antonio Dec. 23, 2009, no pet.) (mem. op.)
(testimony regarding service plan’s requirements sufficient to support finding
under subsection O where plan not admitted into evidence or contained within
clerk’s record). Mother argues she substantially complied with the service plan,
pointing to Craver’s testimony that Mother completed the substance abuse
assessment, a psychological evaluation, and parenting classes. This court has held
subsection O does not provide an exemption for “substantial compliance.” In re
M.C.G., 329 S.W.3d 674, 676 (Tex. App.—Houston [14th Dist.] 2010, pet.
denied). Moreover, as Craver testified, Mother had plenty of time in which to
complete her services yet failed to do so. We conclude this factor weighs in favor
of the trial court’s finding.

                3. Child’s Desires and Proposed Placement

       Lucy was an infant at the time of trial, and unable to express her desires.
When a child is too young to express her desires, the factfinder may consider that
the child has bonded with the foster family, is well cared for by them, and has



       5
           Mother does not complain of its absence on appeal.

                                             16
spent minimal time with a parent. In re J.D., 436 S.W.3d 105, 118 (Tex. App.—
Houston [14th Dist.] 2014, no pet.).

         The stability of the proposed home environment is an important
consideration in determining whether termination of parental rights is in the child’s
best interest. See In re D.M., 452 S.W.3d 462, 472 (Tex. App.—San Antonio 2014,
no pet.). A child’s need for permanence through the establishment of a “stable,
permanent home” has been recognized as the paramount consideration in the best-
interest determination. See K.C., 219 S.W.3d at 931. Therefore, evidence about the
present and future placement of the child is relevant to the best-interest
determination. See C.H., 89 S.W.3d at 28.

         Prior to trial, the Department spent considerable time and effort trying to
place Lucy with a family member. The Department was unable to approve
placement with Grandfather because an adult child with a criminal history was
living in the home and because Grandfather’s employment required him to be
absent for long periods of time. Although Grandfather testified at trial both that his
adult daughter had moved out of the home and that he was willing to quit one of
his jobs if Lucy was placed with him, there was no evidence before the court that
his circumstances had changed yet. The Department also attempted to place Lucy
with Grandmother, but Grandmother refused to cooperate and halted the home
study.

         At the time of trial, Lucy had been living with a foster family for several
weeks. Craver testified that Lucy had been visiting with the foster parents prior to
her placement with them and that a bond had been formed. Craver further testified
that the foster home was an adoptive placement and that it was in Lucy’s best
interest to remain in the home. This factor weighs in favor of the trial court’s
finding.

                                          17
                4. Parenting Abilities and Family Support

      We may also consider Mother’s past performance as a parent in evaluating
her ability to provide for Lucy and the trial court’s determination that termination
of her parental rights would be in Lucy’s best interest. See C.H., 89 S.W.3d at 28.
The record contains evidence supporting the best interest finding based on
Mother’s drug use, lack of a stable home, and failure to comply with court-ordered
services. See In re S.B., 207 S.W.3d 877, 887–88 (Tex. App.—Fort Worth 2006,
no pet.) (considering the parent’s drug use, inability to provide a stable home, and
failure to comply with a family service plan in holding the evidence supported the
best interest finding).

      Applying the applicable Holley factors to the evidence, we conclude that
legally and factually sufficient evidence supports the trial court’s finding that
termination of Mother’s rights was in Lucy’s best interest. See S.B., 207 S.W.3d at
887–88 (considering the parent’s drug use, inability to provide a stable home, and
failure to comply with a family-service plan in holding the evidence supported the
best-interest finding). Based on the evidence presented, the trial court reasonably
could have formed a firm belief or conviction that terminating Mother’s rights was
in Lucy’s best interest so that Lucy could promptly achieve permanency through
adoption. See In re T.G.R.–M., 404 S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.]
2013, no pet.); M.G.D., 108 S.W.3d at 513–14. Accordingly, we overrule Mother’s
fourth issue.

      We affirm the judgment of the trial court.


                                       /s/    John Donovan
                                              Justice

Panel consists of Justices Busby, Donovan, and Brown.

                                         18